Appeal from a judgment of the County Court of Chemung County (Castellino, J.), rendered February 19, 1993, convicting defendant upon his plea of guilty of the crime of grand larceny in the fourth degree.
The record reveals that defendant’s waiver of his right to appeal as a part of the plea agreement was knowing, voluntary and intelligent. In the absence of any facts calling into question the validity of the plea and finding no reviewable *567issues that survive the waiver, we conclude that the judgment of conviction must be affirmed.
Mikoll, J. P., Mercure, Crew III, Weiss and Yesawich Jr., JJ., concur. Ordered that the judgment is affirmed.